                                                   u.?..r, D'STPvlCT
                                                               r • • 1 t'COURT
                                                                         "!Y


           3fn tjie QEniteb ^tatesi JBisitrict Cowrt^;] 2 46
          Jfor tjie ^otitljem JBisitritt of (Georgia|)
                           Wmto^^ JSibfsiion             ^
THOMAS HOUSTON,

             Plaintiff,                       CIVIL ACTION NO.: 5:18-cv-35


     V.



GREGORY C. DOZIER; WARDEN DEAL;
and C.O. IIHADDEN,

             Defendants.



                                  ORDER


    After an independent and de novo review of the entire

record, the undersigned adopts in part and rejects in part the

Magistrate Judge's Report and Recommendation.         Dkt, No, 11.               On

January 11, 2019, the Magistrate Judge ordered service on one

named Defendant but recommended the Court dismiss any claims

against the other two named Defendants.       On January 28, 2019,

Plaintiff objected to this Report and asserted additional facts

which now make his allegations against Warden Deal non-

frivolous.     The Court, therefore, ORDERS the United States

Marshal to serve a copy of Plaintiff's Complaint, dkt.no. 1, the

Court's January 11, 2019 Order, dkt. no. 11, Objections, dkt.

no. 12, and a copy of this Order upon Defendant Deal without

prepayment of costs.        However, for the reasons the Magistrate
Judge stated, the Court DISMISSES all claims against Defendant

Dozier, as well as all of Plaintiff's claims against Defendants

in their official capacities.   The Court DENIES Plaintiff in

fouaa pauperis status on appeal as to these dismissed claims.

    Plaintiff appears to object to the entirety of the

Magistrate Judge's Report and Recommendation, but many of his

Objections are not responsive to the Report and Recommendation.

To begin. Plaintiff attempted to assert claims against three

Defendants in both their individual and official capacities.

Dkt. No. 1, p. 5.    The Magistrate Judge ordered service only as

to one of these Defendants, C.O. II Hadden, and only in her

individual capacity.   Dkt. No. 11, p. 8.   The Magistrate Judge

correctly stated that Plaintiff could not sustain a claim

against any Defendants in their official capacities because of

sovereign immunity.    Will v. Mich. Dep't of State Police, 491

U.S. 58, 71 (1989).    The Magistrate Judge additionally

recommended the Court dismiss claims against Defendants Dozier

and Deal, because Plaintiff did not make any factual allegations

about their conduct but merely named them as Defendants.

Dkt. No. 11, p. 4.

     Plaintiff's primary objection is that prison officials are

not entitled to either qualified or absolute immunity when they

violate clearly established law.    Dkt. No. 12, p. 2.   This is

correct, but only as to claims asserted against prison officials
in their individual capacities.   As the Magistrate Judge

explained/ suits against state officers in their official

capacities are, in effect, suits against the state itself.

Will, 491 U.S. at 71.   Suits against states are barred by-

sovereign immunity unless the state consents to suit.    Free v.

Granger, 887 F.2d 1552, 1557 (11th Cir. 1989).    Accordingly, the

Magistrate Judge correctly recommended that Plaintiff's claims

against all Defendants in their official capacities be

dismissed.


     Turning to Plaintiff s claims against Defendants in their

individual capacities, the Magistrate Judge did not recommend

that those claims be dismissed on grounds of immunity.      He

instead recommended the claims against Defendants Dozier and

Deal be dismissed because Plaintiff did not make any factual

allegations concerning actions taken by those two Defendants.

Dkt. No. 11, pp. 4-5.   However, in his Objections, Plaintiff

asserts new facts regarding Defendant Deal.   Specifically, he

asserts that Defendant Deal was aware of '^multiple complaints

from inmates of officer C.O. II Hadden (sic) violent behavior."

Dkt. No. 12, p. 2.   Plaintiff does not, however, make any

similar allegations regarding Defendant Dozier.

     Because service has yet to be executed. Plaintiff may still

file an amendment as a matter of course.   Fed. R. Civ. P.


15(a)(1).    Construing Plaintiff's Objections as an amendment.
Plaintiff claims that Defendant Deal was aware of complaints of

Defendant Hadden's violent behavior but did nothing to stop this

behavior.    ""The Eighth Amendment prohibits deliberate

indifference to an inmate's health or safety."    Smith v. Owens,

625 F. App'x 924, 927 (11th Cir. 2015) (citing Hope v. Pelzer,

539 U.S. 730, 737-38 (2002)).    However, a plaintiff must plead

more than mere negligence to state a claim for an Eighth

Amendment violation.    Smalls v. Berrios, Case No: 3:06cv95, 2007

WL 1827465 at *5 (N.D. Fla. June 25, 2007).    A plaintiff must

instead show: (1) an objective, serious risk of physical harm;

(2) a subjective, deliberate indifference by defendant to that

risk; and (3) causation.    Id. at *4; Alexander v. Barefield,

Case No: 5:06cv22, 2007 WL 1655383 at*3-4 (N.D. Fla. June 7,

2007).   The second, subjective component is met where a

defendant disregards a known, clear risk to a prisoner's safety.

Farmer v. Brennan, 511 U.S. 825, 835-37 (1994).

     therefore, considering Plaintiff's additional allegations

in his Objections, Plaintiff's claim for deliberate indifference

against Defendant Deal is not subject to dismissal at this stage

of review.    On the other hand. Plaintiff has not made any

factual allegations against Defendant Dozier and cannot assert a

claim against him.

     For the foregoing reasons, the Court ADOPTS in part and

REJECTS in part the Magistrate Judge's Report and
Recommendation.   Dkt. No. 11.   The Court ORDERS the United


States Marshal to serve a copy of Plaintiff's Complaint, dkt.

no. 1, the January 11, 2019 Order, dkt. no. 11, Objections, dkt.

no. 12, and a copy of this Order upon Defendant Deal without

prepayment of costs.   For the reasons the Magistrate Judge

stated, the Court DISMISSES all claims against Defendant Dozier,

as well as all of Plaintiff s claims against Defendants Deal and

Hadden in their official capacities.    The Court DENIES Plaintiff

in forma pauperis status on appeal as to^these dismissed claims.

     SO ORDERED, this ^0         day of y                 , 2019.


                          HON. I/ISA GODBEY WOOD, JUDGE
                          UNITm STATES DISTRICT COURT
                          SOUIIIERN DISTRICT OF GEORGIA
